DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a 35 USC 371 National Stage filing of International Application PCT/IB2018/054070, filed June 6, 2018, which claims the benefit of an effective US filing date under 35 USC 119(e) from US Provisional Applications 62/516,012, 62/635,310 and 62/637,949, filed June 6, 2017, February 26, 2018 and March 2, 2018, respectively.

Information Disclosure Statement
The information disclosure statements (IDS) dated March 10, 2021 and May 3, 2022 were in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS documents were considered and signed copies of the 1449 forms are attached.

Election/Restrictions
Applicant’s election of with traverse Group I (i.e. methods of treatment comprising vibegron administration), claims 32-74 and 79-82 (now claims 32-74), in the reply filed on May 3, 2022 is acknowledged. 
Applicant traverses the restriction requirement on the grounds that the art cited in the restriction requirement did not break unity as it did not disclose the claimed dosing requirement for vibegron.  This traversal is not found to be persuasive as the claimed dosing of vibegron would have been obvious to a person of ordinary skill in the art, as set forth in the rejection under 35 USC 103 herein.
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Currently, claims 32-74 are pending in the instant application, all of which read on an elected invention are therefore under consideration herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 32-74 is/are rejected under 35 U.S.C. 103 as being unpatentable over “A Study of the Efficacy and Safety of Vibegron (MK-4618) in Participants with Overactive Bladder (OAB)…” (June 17, 2016) (Hereafter referred to as “Clinical Trial”), in view of Goodman and Gilman’s The Pharmacological Basis of Therapeutics (Tenth Edition (2001), McGraw Hill, Chapter I, pages 3-29.
Applicants’ claims relate to a method of treating overactive bladder in a human subject comprising administering about 75 mg/day of vibegron.  Dependent claims limit the amounts to 50mg/day for the first amount for a period of 1-12 weeks and 100 mg/day for the second amount. By amendment, the claims currently recite an intended use for the composition "for administration to a subject” wherein the amount of each component of the composition is based on the weight of the subject recited in the intended use.  It is noted with regard to the interpretation of dependent claims which recite an effect of the administration (for example claim 49 recites a particular change in systolic blood pressure, claim 52 recites a particular change in diastolic blood pressure, claim 53 recites a particular change in average number of micturitions per 24 hours, claim 55 recites a change in average number of UUI episodes, claim 59 recites a particular volume per micturition and claim 62 recites a particular Cmax of vibegron), these claimed methods are given their broadest reasonable interpretation based on the active step recited in the method, and prior art teaching or suggesting the same active step to the same patient population would necessarily have the same effect,
Determination of the scope and content of the prior art (MPEP § 2141.01)
“Clinical Trial” discloses the use of vibegron 3mg, 15mg, 50 mg or 100mg/day in the form of tablets in Phase 2 clinical trials, either alone or in combination with tolterodine for the treatment of overactive bladder.  The clinical trial was available to both male and female patients aged 18 – 75 years. The vibegron tablet is taken for a total of 8 weeks (see p. 8, for example).  The tablet was administered once per day in the morning, with no instruction to either take with food or without food (such that both options would have been included in the prior art treatment method).  Further, the results of the clinical trial indicate that dosages of 50 mg/day and 100mg/day are both equally safe and effective.
Ascertainment of the difference between the prior art and the claims (MPEP § 2141.02)
The difference between the prior art as disclosed in the “Clinical Trial” references and the instant claims is that the reference does not explicitly teach administering a dosage of about 75 mg/day.
Finding of prima facie obviousness – rationale and motivation (MPEP § 2142-2413)
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
Based on the guidance of the MPEP and KSR above, by employing the rationale in (A), it would have been obvious for a person of ordinary skill in the art to change the dosage regimen by selecting a value between the 50mg and 100mg dosages described in the prior art, it is notable that the Clinical Trial reference finds both 50 and 100mg/day dosages to be safe and effective for the treatment of overactive bladder. Further, Goodman and Gilman’s teach that dosage regimen optimization is routine practice in the pharmaceutical art.  For example on pages 27 and 28 under the heading: Individualizing dosage, the authors mention that: “A rational dosage regimen is based on knowledge of pharmacokinetic parameters (F, CL, Vss and t1/2) and some information about rates of absorption and distribution of the drug".  They also teach: “Individualization of the dosage regimen to a particular patient is, therefore, critical for optimal therapy.  The pharmacokinetic principles, described above, provide a basis for modifying the dosage regimen to obtain a desired degree of efficacy with a minimum of unacceptable adverse effects.”
With respect to selection of a value within a prior art range, is noted that an improvement in the art would have been obvious if “it is likely the product not of innovation but of ordinary skill and common sense.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007). Finding workable or optimal ranges is generally understood as within the capabilities of the ordinary artisan. See Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1321 (Fed. Cir. 2007) (discovery of an optimum value of a variable in a known process is usually obvious.). The idea that optimizing an ordinary variable does not by itself constitute a patentable advance was also stated in In re Geisler, 43 USPQ2d 1362: “…“it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Only if the “results of optimizing a variable” are “unexpectedly good” can a patent be obtained for the claimed critical range. In re Antonie, 559 F.2d 618, 620, 195 USPQ 6, 8 (CCPA 1977); see also In re Dillon , 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed.Cir. 1990) (in banc).” Note MPEP §2144.05(II)(A) on this issue.  Likewise, optimization of a range or other variable within the claims flows from the “normal desire of scientists or artisans to improve upon what is already generally known.” In re Peterson, 65 USPQ2d 1379, 1382.
See also In re Boesch, 617 F.2d 272, 276 (C.C.P.A. 1980): “[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”; In re Esterhoy, 440 F.2d 1386, 1389 (C.C.P.A. 1971): “The conditions recited in the claims appear to us to be only optimum and easily ascertained by routine experimentation.”; In re Swentzel, 219 F.2d 216, 219 (C.C.P.A. 1955): “the determination of that desired size under the present circumstances involves nothing more than routine experimentation and exercise of the judgment of one skilled in the art.”; In re Swain, 156 F.2d 246, 247-48 (C.C.P.A. 1946): “In the absence of a proper showing of an unexpected and superior result over the disclosure of the prior art, no invention is involved in a result obtained by experimentation.” See also In re Kulling, 14 USPQ2d 1056 and In re Malagari, 182 USPQ 549, 553.
As is stated in Iron Grip Barbell Co. v. USA Sports, Inc., 73 USPQ2d 1225, 1228 “[W]here there is a range disclosed in the prior art, and the claimed invention falls within that range, there is a presumption of obviousness.” Note similar language in In re Cooper, 57 USPQ 117, 119-120 and Ormco Corp. v. Align Tech., Inc., 79 U.S.P.Q.2d  1931, 1940. To overcome this prima facie case of obviousness applicants must show “that the claimed range achieves unexpected results relative to the prior art range.” (Peterson). Moreover, this showing must be commensurate in scope with the claimed range or, in other words, an applicant must show that the unexpected result occurs throughout the entire claimed range. See In re Harris, 74 USPQ2d 1951 (“Harris needed to show results covering the scope of the claimed range”). The showing must also present enough data points within the prior art range, but outside the claimed range, to establish that the unexpected property does not occur outside the claimed range. In re Hill, 284 F.2d 955, 958-59 (CCPA 1960). See MPEP §716.02(d)(II). 
Moreover, In re Huang, 40 USPQ2d 1685, 1688 states that even if the “modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art, unless the claimed ranges “produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (C.C.P.A. 1955); see In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed.Cir. 1990).” Note similar language in In re Waymouth and Koury, 182 USPQ 290 (“a difference in kind, rather than in degree.”)
"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005)(claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). See MPEP 2144.05(I).  Further, it is noted that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, given the combined teachings of the Clinical Trials publication as well as the disclosure from Goodman and Gilman’s regarding the routine nature of optimizing dosage, the instantly claimed dosage would have been obvious to the skilled artisan.  The motivation for this optimization would have been to determine the best dose regimen, within the range indicated as preferable in the primary reference, required for optimal therapy for a particular patient, thus resulting in the required amount of vibegron in the claimed composition with a reasonable expectation of success.
The combination of prior art provides at least a starting point for optimization in combination therapy that reads on the instantly claimed limitations, where the specifically claimed dosage values could have been obtained by the routine practice of optimizing dosage for purposes already well-documented in the prior art.  The safety and efficacy of each required drug at the required dosage was already known in the art at the time of the invention, so there would have been a reasonable expectation of success.
In the absence of a convincing showing unobvious or unexpected results, it would have been obvious to one of ordinary skill in the art at the time of the invention when faced with the prior art identified above to prepare the instantly claimed compositions.  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699